Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance


Claims 1, 3-12 and 14-26 are allowed.
Claims 2 and 13 are cancelled.

The allowance is granted on the amended claim set, dated 12/03/2020, which appears on the record. The amended claims were in response to the Final Office Action, dated 9/3/2020 and also an interview conducted on 11/17/2020 (See Examiner Interview Summary, dated 11/20/2020). Based on an updated search and the applicant’s arguments, dated 12/3/2020, the amended claim set have overcome all prior art of record. 

Regarding independent claims 1, 7 and 17 and respective subsequent dependent claims (3-6, 21, 23-24), (8-12, 14-16) and (18-20, 22, 25-26), the best prior art of record fails to teach or render obvious, alone or in combination, “generating a schedule for return-link bandwidth based on the determined amount of return-link bandwidth, the schedule including a first allocation of return-link bandwidth on the high-latency network and a second allocation of return-link bandwidth on the low-latency network responsive to determining that the determined amount of return-link bandwidth exceeds a designated return-link bandwidth threshold, otherwise the schedule including an allocation of the entire amount of determined return-link bandwidth on the low-latency network”, in combination with other limitations set forth in the respective claims.
1, 7 and 17 are considered non-obvious. Since dependent claims (3-6, 21, 23-24), (8-12, 14-16) and (18-20, 22, 25-26) depend from claims 1, 7 and 17 respectively, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477
5/22/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477